Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al (US 2010/0073238) in view of Park (KR 10-2011-0109494).
Regarding claims 1, 9 and 11, Jun discloses in Figure 1A and par. 0019, a flat panel antenna, comprising:
a first substrate (40) on which a radiation patch (402) and a ground plane (308) are provided;
a second substrate (20);
a liquid crystal layer (30, see par. 0019) between the first substrate (40) and the second substrate (20); and
a feed portion (103) adjacent to the second substrate (20),
wherein the ground plane (308) includes a slot (306),
wherein a thickness (see par. 0062, lines 1-6) of the first substrate (40) is greater than a thickness (see par. 0060) of the second substrate (20), and
wherein the second substrate (20) is disposed between the liquid crystal layer (30) and the feed portion (103).

Park discloses in Figure 2, the feed portion (232) including a first spacing part (231) and a second spacing part (231) and the feed line (232) between the first spacing apart (231) and the second spacing (231) apart. It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the feed portion of Jun with the feed portion having feed line and spacing parts as taught by Park for achieving impedance matching of the antenna. Therefore, to employ having the feed portion as claimed invention would have been obvious to person skill in the art.
Regarding claims 7 and 16-17, as applied to claims 1 and 9, Jun discloses in Figure 1A, 
wherein the slot (306) is formed in a first direction, and
wherein the feed line (103), the first spacing part and the second spacing part are arranged in a second direction crossing the first direction;
wherein the radiation patch (402) is extended to the first direction.
Regarding claims 8 and 18, Park discloses in Figure 2, wherein a width of the first spacing part (231) and the second spacing part (231) is twice or more of a width of the feed line. 
Regarding claims 19-20, as applied to claim 9 and 1, Park discloses in Figure 2, 
wherein the feed portion includes a first portion (230) extending in a first direction and second and third portions extending from both ends of the first portion in a second direction crossing the first direction, and
wherein the first, second, and third portions (230) and the feed line (232) form a three-teeth comb shape.
Claims 2-6, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al (US 2010/0073238) in view of Park (KR 10-2011-0109494) and further in view of Fang et al (US 2020/0243969).
Regarding claims 2-6, 10 and 12-15, Jun discloses every feature of claimed invention as expressly recited in claim 1 and 9, except for 
wherein the first substrate and the second substrate are formed of glass and have a same dielectric constant; 
wherein the thickness of the first substrate is 0.5 mm;
 wherein the thickness of the second substrate is 0.2mm;
wherein the thickness of the second substrate is 0.008 times to 0.018 times a wavelength corresponding to a resonance frequency of the antenna; 
wherein the first substrate includes glass and the second substrate includes polyimide.
 However, such difference is not patentable. Fang discloses in pars 0034-0035, the first substrate and second substrate may be made of same material or different material to have a wide range of sources, good rigidity, good stability, good insulation effect, low microwave loss, and hardly affect the transmission of radio signals or electromagnetic waves, and the thicknesses of the first substrate and the second substrate are selected for optimal signal transmission of the antenna.
 It would have been obvious to one having ordinary skill in the art before the time the invention was made to select the dielectric constant and material of the first substrate and the second substrate for the reasons as indicated above. Therefore, to employ having material, dielectric constants and thicknesses of the first substrate and the second substrate as claimed invention would have been obvious to person skill in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845